Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (U.S. Patent No. 9,110,914 B1), hereafter referred to as Frank’914.
	Referring to claim 1, Frank’914, as claimed, a memory system (see Fig. 1), comprising:
storage arrays such as SATA, FC or flash drives, see Col. 8, lines 35-53 and Fig. 1); a write engine manager comprising at least one command queue, the write engine manager using a command queue to maintain at least one of a data coherency or data consistency for the physical memory space (data protection services, see Col. 5, lines 25-45); and
a write engine corresponding to the command queue, the write engine responding to a write command stored in the command queue by storing data corresponding to a data write request (DPA receives write request from the data protection agent; DPA transmits certain I/O information characterizing the write request over WAN to DPA on the target size for journaling and for incorporation within target storage system, see Col. 6, line 59 to Col. 7, lines 3) in an overflow memory region based on the data being unduplicated in a virtual memory space of a host system (in a virtualized environment, the protection agent may run at the hypervisor layer or in a virtual machine providing a virtualization layer, see Col. 6, lines 45-53).
As to claim 2, Frank’914 also discloses the write engine further responds to a write command stored in the command queue by incrementing a reference counter for the data based on the data corresponding to a data write request being duplicated in the virtual memory space (increasing reference count, see Col. 9, lines 31-50, Figs. 4 and 5).
As to claim 3, Frank’914 also discloses the physical memory comprises a physical memory space of a first predetermined size, and the virtual memory space of the host system comprises a second predetermined size that is greater than or equal to the first predetermined size of the physical memory space (logical unit is a physical logical unit or a virtual logical unit and LU B is configured so that its size is identical to the size of LU A, see Col. 4, lines 43-60).
As to claim 4, Frank’914 also discloses at least one transaction manager that receives a data write request and corresponding data from the host system (DPA receives write request from the data protection agent; DPA transmits certain I/O information characterizing the write request over WAN to DPA on the target size for journaling and for incorporation within target storage system, see Col. 6, line 59 to Col. 7, lines 3), the at least one transaction manager maintaining data coherency and data consistency (data protection services, see Col. 5, lines 25-45) for a virtual memory space of the host system (in a virtualized environment, the protection agent may run at the hypervisor layer or in a virtual machine providing a virtualization layer, see Col. 6, lines 45-53); and wherein the write engine manager receives the data write request from the transaction manager (DPA receives write request from the data protection agent; DPA transmits certain I/O information characterizing the write request over WAN to DPA on the target size for journaling and for incorporation within target storage system, see Col. 6, line 59 to Col. 7, lines 3).
As to claim 5, Frank’914 also discloses the transaction manager determines a physical address corresponding to a virtual address of the data write request in response to receiving a data write request (request transmitted with an address that includes a specific device identifier, see Col. 5, lines 13-18 and Col. 10, lines 4-6).
As to claim 6, Frank’914 also discloses the transaction manager maintains at least one of a write-after-write data coherency or a write-after-write data consistency for the virtual memory space of the host system (write-by-write granularity, see Col. 6, line 65 to Col. 7, line 64).
As to claim 7, Frank’914 also discloses the transaction manager keeps track of multiple data write requests received from the host system, and wherein the transaction manager further keeps track of multiple threads of write data requests (journaling of I/O requests issued by a host computer, see Col. 5, lines 25-45).
As to claim 8, Frank’914 also discloses the transaction manager assigns a transaction identification to a received data write request (a record of write transactions issued to a storage system, see Col. 2, lines 44-47; also note: I/O information characterizing the write request, see Col. 6, line 66 to Col. 7, line 12), and wherein the transaction manager sends write completion messages to the host system in an order corresponding to the transaction identifications of the sends an acknowledgment upon receipt of each I/O request, see Col. 7, lines 4-23). 
Referring to claim 9, Frank’914, as claimed, a memory system (see Fig. 1), comprising:
a physical memory having a physical memory space having a plurality of memory regions (storage arrays such as SATA, FC or flash drives, see Col. 8, lines 35-53 and Fig. 1); a write engine manager comprising a command queue, the write engine manager using the command queue to maintain at least one of a data coherency or data consistency for the physical memory space (data protection services, see Col. 5, lines 25-45); a write engine corresponding to the command queue, the write engine responding to a write command stored in the command queue by storing data corresponding to a data write request (DPA receives write request from the data protection agent; DPA transmits certain I/O information characterizing the write request over WAN to DPA on the target size for journaling and for incorporation within target storage system, see Col. 6, line 59 to Col. 7, lines 3) in an overflow region based on the data being unduplicated in a virtual memory space of a host system (in a virtualized environment, the protection agent may run at the hypervisor layer or in a virtual machine providing a virtualization layer, see Col. 6, lines 45-53); and a memory regional manager associated with a corresponding memory region of the physical memory (storage arrays such as SATA, FC or flash drives, see Col. 8, lines 35-53 and Fig. 1), the memory regional manager comprising a reference counter storage space for data stored in the memory region, the memory regional manager controlling write engine access to the memory region corresponding to the memory regional manager (reference count is kept on each data block, see Col. 9, lines 2-5; also note: reference count may be on a per volume base, see Col. 11, lines 7-13).
Note claims 10 and 17 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.

As to claim 12, Frank’914 also discloses a transaction manager that receives a data write request and corresponding data from the host system (DPA receives write request from the data protection agent; DPA transmits certain I/O information characterizing the write request over WAN to DPA on the target size for journaling and for incorporation within target storage system, see Col. 6, line 59 to Col. 7, lines 3), the transaction manager maintaining at least one of a data coherency or a data consistency (data protection services, see Col. 5, lines 25-45) for a virtual memory space of the host system (in a virtualized environment, the protection agent may run at the hypervisor layer or in a virtual machine providing a virtualization layer, see Col. 6, lines 45-53), the transaction manager translating the virtual memory space of the host system to the physical memory space (request transmitted with an address that includes a specific device identifier, see Col. 5, lines 13-18 and Col. 10, lines 4-6; also note: virtual environment and virtual machines, see Col. 3, lines 40-48 and Col. 6, lines 50-53).
Note claim 13 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
Note claims 15 and 20 recite the corresponding limitations of claim 7.  Therefore they are rejected based on the same reason accordingly.
Note claim 16 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.
Note claim 18 recites similar limitations of claims 3 and 12.  Therefore it is rejected based on the same reason accordingly.
storage arrays such as SATA, FC or flash drives, see Col. 8, lines 35-53 and Fig. 1), the deduplication memory system further comprising a memory regional manager associated with a corresponding memory region of the physical memory, the memory regional manager comprising a reference counter storage space for data stored in the memory region, the memory regional manager controlling write engine access to the memory region corresponding to the memory regional manager (reference count is kept on each data block, see Col. 9, lines 2-5; also note: reference count may be on a per volume base, see Col. 11, lines 7-13).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Factor et al. (U.S. Patent No. 9,697,224 B1) discloses data deduplication for an eventually consistent system.
Luz et al. (U.S. Patent No. 9,442,941 B1) discloses data structure for hash digest metadata component.
ARONOVICH et al. (U.S. Publication No. 2016/0371295 A1) discloses removal of reference information for storage blocks in a deduplication system.
Murin et al. (U.S. Publication No. 2009/0319722 A1) discloses AD HOC flash memory reference cells.
Haustein et al. (U.S. Publication No. 2014/0244598 A1) discloses integrity checking and selective deduplication based on network parameters.

Armangau et al. (U.S. Patent No. 8,442,952 B1) discloses recovering in deduplication system by evaluating metadata of a data object.
Bourbonnais et al. (U.S. Patent No. 9,542,406 B1) discloses verifying data consistency between update-in-place data structures and append-only data structures.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181